 1

 2

 3

 4

 5

 6

 7

 8
                                      UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11    DAVID LEE BROCK,                                 CASE NO. 1:17-cv-01610-LJO JLT (PC)
12                       Plaintiff,                    ORDER DENYING AS MOOT
                                                       PLAINTIFF’S MOTIONS FOR
13           v.                                        EXTENSION OF TIME AND GRANTING
                                                       MOTION FOR RECEIPT VERIFICATION
14                                                     (Docs. 33, 35, 38)
      TUOLUMNE COUNTY SHERIFF’S
15    OFFICE, et al.,

16                       Defendants.

17

18          Plaintiff has filed a motion requesting document receipt verification and further

19   instruction regarding the status of his third amended complaint. The Court screened that pleading

20   and ordered service on several defendants. Also pending are plaintiff’s two motions for

21   extensions of time to submit documents to effectuate. Because it appears that plaintiff has timely

22   submitted the necessary documents and service has already been ordered (see Doc. 37), these

23   motions are denied. Accordingly, the Court GRANTS plaintiff’s motion for receipt verification

24   and DENIES as moot plaintiff’s motions for extension of time.

25
     IT IS SO ORDERED.
26
27
        Dated:     December 6, 2019                           /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
28
1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28   2
